Case 3:18-cr-00024 Document 68 Filed on 01/02/20 in TXSD Page 1of1

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130
January 02, 2020 United States Courts
Southern District of Texas
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW: FILED
No. 19-41042 USA v. John Knowlton January 02, 2020

USDC No. 3:18-CR-24-1
David J. Bradley, Clerk of Court

The court has considered the joint motion of John David Knowlton
and United States of America to view non-public and/or sealed
material in the record on appeal. Unless the court granted access
to one or more specific documents ONLY, it is ordered, counsel for
John David Knowlton and United States of America may obtain all ex
parte documents filed on behalf of John David Knowlton and United
States of America, and all other non ex parte documents in the
record. The non-public and/or sealed materials from the record
are for your review ONLY. The integrity of the sealed documents
is your responsibility, and if provided in original paper, return
to the district court as soon as it has served your purpose.

Sincerely,

my W. CAYCE, a
By J om

Angelique B. Tardie, Deputy Clerk
504-310-7715

 

Mr. David J. Bradley \
Ms. Marjorie A. Meyers

Ms. Carmen Castillo Mitchell

Ms. Kathryn Shephard

P.S. to counsel: Because the request to view the sealed documents
is made before the record has been created, you are responsible
for contacting the district court when the briefing notice issues
to release the sealed documents.

 
